El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Angel González interpuso una tercería alegando ser dueño de cierta cantidad de tabaco embargada por Santini y Com-*554pañía como demandante en nn pleito contra Francisco Ji-ménez La jara.
Celebrado el juicio por los méritos del caso se declaró sin lugar la demanda del tercerista González. Tres días después, a instancias de Santini y Compañía y sin previa notificación a González, la corte enmendó sn sentencia ordenando a' Gon-zález y a sns fiadores a pagar a Santini y Compañía el valor del tabaco qne, según parece, había vendido González des-pués de haber conseguido se levantase el embargo.
González apeló de esta orden y de otra posterior en la que se deniega la concesión de un nuevo juicio.
El primer motivo de error señalado' consiste sustancial-mente en que la corte erró al dejar de interpretar debida-mente la sección 22 y el párrafo 5o. de la sección 162 de la Ley de Evidencia.
Estamos constreñidos a concurrir con la que parece haber sido opinión del juez de distrito, que la regla que debe regir la situación que se desarrolló en el juicio es la que se halla en la sección 21, que prescribe la manera en que puede ser-rechazada la presunción que existe en favor de la verdad de la declaración de un testigo, más bien que en la 22, de la Ley de Evidencia, por la que se protege el derecho de una parte del perjuicio que pueda irrogársele por la declaración de otra persona; y un detenido examen de los autos en su totalidad no revela base sólida alguna que apoye la conten-ción de que la conclusión a que llegó la corte sentenciadora no sea conforme con la preponderancia de la prueba.
El segundo motivo de error apuntado consiste en que la corte erró al declarar con lugar la moción para enmendar-la sentencia, sin que dicha moción se notificase al demandante en la tercería. No se ha levantado cuestión alguna respecto de la naturaleza de la enmienda o de la facultad de la corte para hacer dicha enmienda, independientemente del requi-sito del artículo 135 del Código de Enjuiciamiento Civil. Las cortes de registro tienen facultades inherentes para enmen-dar sus sentencias “de modo que se aseguren los fines de la *555justicia y para conformarlas con los hechos y la verdad del caso.” T “la concesión de una enmienda durante el término en que se dicte la sentencia o decreto no se alterará en ape-lación salvo por abuso de discreción.” 15 E. C. L. p. 672, see. 123.
La orden recurrida puede muy bien considerarse como dictada mmc pro turto, durante el término, a sugestión hecha por la parte interesada, con el fin de hacer que la sentencia sea conforme con los hechos indisputables que demuestran, por aparecer de los propios autos, un derecho indiscutible a la enmienda concedida; y el apelante ni siquiera trató de señalar el perjuicio irrogádole en sus derechos sustanciales. 1 Black on Judgments. (2a. Ed.) secciones 134, 163, 164.
La sentencia y orden recurridas son de confirmarse.

Confirmadas la sentencia y orden recurridas.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron en la resolución de este caso.